IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

STATE OF FLORIDA,                   NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D16-4363

NICODIOUS NORWOOD,

      Appellee.


_____________________________/

Opinion filed September 1, 2017.

An appeal from the Circuit Court for Leon County.
Angela C. Dempsey, Judge.

Pamela Jo Bondi, Attorney General, and Sharon S. Traxler, Assistant Attorney
General, Tallahassee, for Appellant.

Andy Thomas, Public Defender, and Joel Arnold, Assistant Public Defender,
Tallahassee, for Appellee.



PER CURIAM.

      AFFIRMED. See Mobley v. State, 197 So. 3d 572 (Fla. 4th DCA 2016).

WOLF, MAKAR, and M.K. THOMAS, JJ., CONCUR.